Judgment unanimously affirmed. Memorandum: Because relator’s argument that the indictment was jurisdictionally defective could have been raised on direct appeal or pursuant to CPL article 440, habeas corpus is not an appropriate remedy (see, People ex rel. Douglas v Vincent, 50 NY2d 901, 903, affg for reasons stated 67 AD2d 587; People ex rel. Van Patten v Walker, 174 AD2d 1058; People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702; People ex rel. Frazier v Coombe, 87 AD2d 904). (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J. — Habeas Corpus.) Present — Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.